Title: From George Washington to James Craik, 19 December 1790
From: Washington, George
To: Craik, James



Dear Sir,
Philadelphia, December 19th 1790.

By a letter which I received on thursday last from my nephew George S. Washington, in answer to one which I had written to him on the 15th instant it does not appear that his Brother Lawrence is to come on with him to this place. As it is my intention that they should both enter the College together, I have written to George to bring his Brother with him, if he should get my letter before he leaves Alexandria—But, as he expected to set off from thence on monday I am afraid the enclosed will be too late for him, in which case, if Lawrence has not come on, I must request the favor of you, my dear Sir, to send him on the stage as soon after the receipt of this letter as he can be prepared to come.
Mrs Washington joins me in best wishes for Mrs Craik, yourself, and family. I am dear Sir, Your affectionate friend and obedient servant

G. Washington

